DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the ground(s) that examination of all invention can be made without serious burden.  This is not found persuasive because prior art that reads one invention would not necessarily read on the other (see rejection below) and as such different search strategies and/or queries would be required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US PG Pub 2019/0139759, hereinafter Cheng.
Regarding claim 1, figure 9 of Cheng discloses a semiconductor device, comprising:

an interface insulation pattern (404) on the substrate;
a gate insulation pattern (402) on the interface insulation pattern, the gate insulation pattern including an oxide having a dielectric constant higher than that of silicon oxide (¶ 35);
a threshold voltage controlling metal pattern (802) on the gate insulation pattern; and
a conductive pattern (804) on the threshold voltage controlling metal pattern, wherein first dopants are within and at at least one surface of the gate insulation pattern and at an upper surface of the interface insulation pattern contacting the gate insulation pattern, and the first dopants include at least fluorine (¶ 46).

Allowable Subject Matter
Claims 11-20 are allowed.
Regarding claims 11 and 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a substrate including a recess; an interface insulation pattern conformal to a surface of the recess; a gate insulation pattern on the interface insulation pattern” and “first dopants are within and at at least one surface of the gate insulation pattern and at an upper surface of the interface insulation pattern contacting the gate insulation pattern, and the first dopants include at least fluorine”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895